Citation Nr: 0832507	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits for 
years 2005 and 2006.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran reported having service from April 1941 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran requested that he be 
afforded a Board hearing when he submitted his substantive 
appeal in May 2004.  The veteran was scheduled for a hearing 
in September 2005.  He was provided notice of the hearing 
date in August 2005.

The veteran failed to report for his scheduled hearing.  He 
has not provided good cause for his failure to report.  He 
has not asked that the hearing be rescheduled.  Accordingly, 
the veteran's request for a Board hearing is considered to be 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran has failed to provide necessary evidence 
regarding his income level to allow for an adjudication of 
his claim.


CONCLUSION OF LAW

The criteria for an award of nonservice-connected pension for 
2005 and 2006 have not been met.  38 U.S.C.A. §§ 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.262, 3.271 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations provide that improved pension benefits 
may be paid to a veteran that meets the requisite service 
requirements and is permanently and totally disabled.  
38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3(a)(3) 
(2007).  In addition, basic entitlement exists if, among 
other things, the veteran's income is not in excess of the 
applicable maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23 (2007).  The maximum annual rate of improved 
pension benefits shall be the amount specified, and as 
increased from time to time, under 38 U.S.C.A. § 5312 (West 
2002).  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.23(a)(1) 
(2007).  

In determining the annual income of a claimant, all payments 
of any kind or from any source (including salary, retirement 
or annuity payments, or similar income) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a) 
(West 2002); see also 38 C.F.R. §§ 3.260, 3.262, 3.271(a) 
(2007).  

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2007).

The veteran's case was previously before the Board in August 
2007.  The Board denied entitlement to nonservice-connected 
pension benefits for the years 2003 and 2004.  The basis for 
the denial was that the veteran's income exceeded the MAPR.  
His income level in 2004 was approximately $19,000 per year 
based on Social Security benefits for him and his wife.  The 
Board remanded the issue of entitlement to nonservice-
connected disability pension benefits for the years 2005 and 
2006.  

The basis for the remand was that the record did not contain 
evidence regarding the veteran's income level and possible 
reductions for 2005 and 2006.  The veteran was to be given 
the opportunity to provide the necessary information to allow 
for a full assessment of his claim.  

The RO wrote to the veteran in September 2007.  He was asked 
to provide information regarding his income and any 
excludable expenses.  He was provided the necessary forms to 
allow him to report the needed information.  

The veteran submitted a statement in February 2008.  He said 
that he did not wish to submit any income information to 
support his VA claim.  The veteran's representative submitted 
a statement in April 2008.  The representative said that 
multiple attempts had been made to meet with the veteran.  A 
meeting was finally held and the veteran declined to provide 
any information regarding his income and medical expenses for 
2005 and 2006.  

The RO again wrote to the veteran in April 2008.  He was 
afforded another opportunity to provide the information 
required for his claim.  He did not respond.

The RO issued a supplemental statement of the case in June 
2008.  The veteran was informed that his claim remained 
denied because he had failed to provide the required 
information.

As noted, the entitlement to nonservice-connected disability 
pension benefits is based, in part, on income level.  Even if 
a veteran meets the wartime service and permanent and total 
disability requirements, he still must satisfy the income 
requirements in order to establish entitlement.  The veteran 
in this case has refused to provide the information necessary 
to evaluate his claim.  He is the only person that can 
provide the requested evidence as VA is not capable of 
knowing his income, as defined by the regulations, or knowing 
his excludable medical expenses.  

The veteran has elected to not provide the information 
necessary to allow for the adjudication of his claim.  His 
failure to provide the required information means that his 
case is denied as a matter of law as he does not meet the 
requirements.

Finally, in deciding this case, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA) for possible 
application.  The issue in this claim requires that the 
veteran demonstrate that his income does not exceed the MAPR 
in order to establish entitlement to the benefits sought on 
appeal.  The veteran has refused to submit the required 
income/expense evidence.  Thus the case turns on a statutory 
interpretation.  As such, the United States Court of Appeals 
for Veterans Claims (Court), has held that the duties to 
assist and notify under the VCAA are not applicable.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001).   

Finally, the Board notes the veteran reported having military 
service from April 24, 1941, to April 15, 1943, when he 
submitted his original claim in October 2003.  He also said 
he was born in South Carolina in 1927.  He submitted a 
Certification of Military Service, issued by the National 
Archives and Records Administration (NARA), that documented 
the dates of service when he submitted his claim.  Thus the 
veteran clearly stated his dates of military service and 
submitted documentation of the same dates.  The beginning 
service date would make the veteran 14 at that time.

The veteran submitted a claim for entitlement to service 
connection for right hip and right shoulder injuries in April 
2004.  The veteran alleged that he suffered the injuries in a 
military vehicle accident in Berlin in 1946.  

The RO attempted to obtain the veteran's service treatment 
records (STRs) in May 2004.  The National Personnel Records 
Center (NPRC) provided copies of STRs for an individual with 
the same first and last name as the veteran in November 2004.  
However, a reading of the STRs shows that they are not this 
veteran's STRs.  The records reflect an individual that would 
be older than the current veteran as they report a birthdate 
in 1922.  

The Board notes that the STRs do contain the same service 
serial number as provided by the veteran with the 
Certification of Military Service he submitted in October 
2003.  

The RO denied the veteran's claim for service connection in 
January 2005.  The veteran submitted a statement regarding 
his claim in September 2005.  He said that the STRs were not 
his.  He noted the different date of birth in the STRs.  He 
also now stated that his dates of service were wrong.  He 
said he served in the military from June 1945 until April/May 
1948.

The veteran provided a copy of a NARA Form 13075, 
Questionnaire About Military Service, dated in September 
2005.  The veteran gave the same date of birth and place of 
birth as on his original VA claim.  He said he could not 
remember his military serial number.  Finally, he stated he 
served on active duty from June 1945 to April or May 1948.  
These dates of service would be more in line with the 
veteran's reported date of birth as opposed to service 
beginning in April 1941.  

The veteran included two separate NARA-issued Certification 
of Military Service documents.  He said they were both given 
to him by NARA.  The first was identical to the one he 
submitted with his claim in October 2003.  The second 
document was for an individual with the same name but 
identified as "Junior."  Also, there was a different serial 
number.  The dates of service on the second document were 
given as from April 24, 1941, to November 13, 1945.  

In his statement of February 2008, the veteran declined to 
provide the requested information for his pension claim.  He 
also stated that his dates of service were from July 18, 1945 
to July 20 1948.  He further stated that his dates of service 
were not from April 24, 1941, to November 13, 1945.  This 
represents a third set of dates for service from the veteran.  
He also now provided a serial number.  He said the NPRC had 
provided incorrect information to VA.

The Board has adjudicated the veteran's claim using the 
original dates of service provided by him in October 2003.  
The exact dates of service are not dispositive in this case 
as it is denied on a different basis.  However, the RO should 
be aware of the discrepancies in reported service dates, and 
STRs in the claims folder, in regard to any future claims by 
the veteran or any other claimant based on his military 
service.






ORDER

Entitlement to nonservice-connected disability pension 
benefits, for 2005 and 2006, is denied.  



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


